DETAILED ACTION
The amended Specification of 01/24/2022 is formally accepted and entered into the record.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-8, 11-12, 15-16, and 19-20), in the reply filed on 01/24/2022, is acknowledged.
A prior art search for Applicants’ elected species (wherein R20 is phenyl substituted with halo; R23 is phenyl di-substituted with halo and C1-C3 perfluoroalkyl; R24, R26, and R27 are each hydrogen; and R25 is C1-C3 perfluoroalkyl) did not retrieve any prior art references.  See “SEARCH 6” in enclosed search notes.
An extended Markush search for a compound of genus formula III from base claim 1 wherein R20 is a phenyl substituted with fluorine (halo) at the C4 position; the moiety at 
    PNG
    media_image1.png
    54
    75
    media_image1.png
    Greyscale
 location is a single bond; R23 is a cyclobutyl (cycloalkyl); and R24, R25, R26, and R27 are each hydrogen (H), retrieved an applicable prior art reference.  Therefore, the Markush search will not be extended unnecessarily to additional species 
Furthermore, the “SEARCH 6” search results were searched for double patent references sharing the instant application’s inventor or assignee/owner names.  Just the parent patent was retrieved as a double patent reference for the scope of Markush search conducted to date.
Moreover, the instant application’s inventor and assignee/owner names were searched within PALM and PE2E SEARCH Databases for double patent references.  See “SEARCH 1” through “SEARCH 4” in enclosed search notes.  Just the parent patent was retrieved as a double patent reference for the scope of Markush search conducted to date.
The elected species and extended Markush search (above) read on claims 1-6, 8, and 19-20.
Elected Group I claims 7, 11-12, and 15-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species of Group I, there being no allowable generic or linking claim. Non-elected Group II claims 9-10, 13-14, and 17-18 are also withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention of Group II, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 01/24/2022.
Note that the full scope of base claim 1 has not yet been searched in accordance with Markush search practice.  Only double patent and prior art for Applicants’ elected species and the extended Markush search to another compound of base claim 1 genus 
The next Office Action will properly be made FINAL if:
(1)       Applicants fail to overcome any rejection made in this Non-Final; and/or 
(2)       Applicants overcome the prior art rejection requiring an extended Markush search of genus formula III of base claim 1 that finds prior art against claim 1; and/or 
(3)	Once claim 1 is determined to be free of the prior art, an extended Markush search of claims 11 or 15 turns up prior art against these independent claims; and/or 
(4)       Applicants’ claim amendments necessitate new grounds for rejections.  MPEP 803.02(III)(D) applies.
Current Status of 17/089,519
This Office Action is responsive to the amended claims of January 24, 2022.
Claims 1-6, 8, and 19-20 have been examined on the merits.  Claim 1 is currently amended.  Claims 2-6 and 8 are original.  Claims 19-20 are new.
Priority
Applicants identify the instant application, Serial #:  17/089,519, filed 11/04/2020, as a continuation of 16/139,950, filed 09/24/2018, now U.S. Patent #:  10,980,806.  Application 16/139,950 is a continuation in part of PCT/US2017/024105, filed 03/24/2017, which is a continuation-in-part of 15/080,237, filed 03/24/2016, now abandoned.  Application 16/139,950 Claims Priority from Provisional Application 62/671,254, filed 05/14/2018.
The instant claims find support in 16/139,950 (filed 09/24/2018).  Therefore, the effective filing date of September 24, 2018 is assigned to the instant examined claims.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/04/2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ARNOLD (WO 2009/024823 A2).
The reference ARNOLD teaches the compound:  
    PNG
    media_image2.png
    266
    536
    media_image2.png
    Greyscale
 (Example 27 on page 97), or the stereoisomers:  diastereomers or enantiomers thereof (page 1), pharmaceutically acceptable salts thereof (page 1), which is a compound of instant genus formula III, wherein R20 is a phenyl substituted with fluorine (halo) at the C4 position; the moiety at 
    PNG
    media_image1.png
    54
    75
    media_image1.png
    Greyscale
 location is a single bond; R23 is a cyclobutyl (cycloalkyl); R24, R25, R26, and R27 are each claims 1-3.  Moreover, ARNOLD teaches the pharmaceutical composition of claim 8 comprising said compound and a pharmaceutically acceptable carrier/diluent additive (see page 3).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8, and 19-20 are rejected on the ground of anticipatory nonstatutory double patenting as being unpatentable over claims 1-10 of parent U.S. Patent No. 10,980,806 B2.  The instant claims of January 24, 2022 were used to write this rejection.
Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims anticipate the instant rejected claims.  For example, the compound:  
    PNG
    media_image3.png
    453
    424
    media_image3.png
    Greyscale
 and 
    PNG
    media_image4.png
    393
    448
    media_image4.png
    Greyscale
 of reference claims 7 and 9 anticipates the genus formula III of instant claims 1-5 and 19-20, wherein R20 is a pentafluorosulfanyl-substituted phenyl; R24-R27 are each H; and R23 is a phenyl di-substituted with halo and C1perfluoroalkyl.  This is permitted by the instant claim 1 disclaimer.
Furthermore, the compound 
    PNG
    media_image5.png
    264
    559
    media_image5.png
    Greyscale
 of reference claims 7 and 9 anticipates the genus formula III of instant claim 1 and 6, wherein R20 is a C1perfluoroalkyl-substituted phenyl; R24- R25 are each H; R26-R27 are each halo; and R23 is a phenyl di-substituted with methyl and C1perfluoroalkyl.
Furthermore, the compound 
    PNG
    media_image6.png
    339
    442
    media_image6.png
    Greyscale
 of reference claim 9 anticipates the genus formula III of instant claims 1-6, wherein R20 is a halo-substituted 24 is H; R25 is C1perfluoroalkyl; R26 and R27 are each H; and R23 is a phenyl di-substituted with methyl and halo.
Finally, the compound 
    PNG
    media_image7.png
    282
    527
    media_image7.png
    Greyscale
 of reference claim 9 anticipates the genus formula III of instant claims 1-2 and 20, wherein R20 is a pentafluorosulfanyl-substituted phenyl; R24-R27 are each H; and R23 is a phenyl di-substituted with methyl and C1perfluoroalkyl.  This is not prohibited by the disclaimer.
Furthermore, the reference claim 10, drawn to a pharmaceutical composition comprising said compounds, pharmaceutically acceptable salts, and a diluent/carrier (“additive”), anticipates the instant claim 8, drawn to the same.
A Terminal Disclaimer against this reference parent patent will render moot this rejection.

Conclusion
No claims are presently allowable as written.
The base claim 1 disclaimer is believed to be effective in preventing the application of prior art against base claim 1 when R24-R27 are each H and R23 is as per the disclaimer.  However, there are affirmative limitations from base claim 1 not covered by the disclaimer that have yet to be searched per Markush search practice.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567. The examiner can normally be reached Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625